1150 (1997) ("A district judge may, in his or her discretion, refuse to accept
                guilty pleas."); Graves v. State, 112 Nev. 118, 124, 912 P.2d 234, 238 (1996)
                (explaining that this court gives deference to a district court's "face-to-
                face" interactions with a defendant during a plea canvass).
                            Second, Monroe contends that the district court erred by
                denying his motion for a new trial. See NRS 176.515. We review a district
                court's decision whether to grant a new trial for an abuse of discretion.
                State v. Carroll, 109 Nev. 975, 977, 860 P.2d 179, 180 (1993). After
                Monroe was convicted, he claimed that he received a letter from the victim
                recanting his trial testimony and moved for a new trial based upon the
                recantation. The district court conducted an evidentiary hearing, wherein
                the victim recanted his recantation, explaining that he drafted the false
                letter with Monroe's help to "cover his own back." The district court
                concluded that the victim's trial testimony was truthful and denied
                Monroe's motion for a new trial. See Callier v. Warden, 111 Nev. 976, 990,
                901 P.2d 619, 627-28 (1995) (explaining the factors relevant to a motion
                for a new trial based upon a recantation). We conclude that the district
                court did not abuse its discretion. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                         Parraguirre


                                                J.                                       , J.
                                                            Cherry




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                 cc: Hon. Brent T. Adams, District Judge
                      David Kalo Neidert
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e